NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                        DAVID RAY LOW, Appellant.

                             No. 1 CA-CR 14-0798
                               FILED 9-29-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR2012-155904-001
                 The Honorable Jo Lynn Gentry, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Terry J. Adams
Counsel for Appellant
                               STATE v. LOW
                             Decision of the Court



                        MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Maurice Portley and Judge John C. Gemmill joined.


B R O W N, Judge:

¶1            David Ray Low appeals his conviction and sentence for
possession or use of narcotic drugs. Counsel for Low filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and State v. Leon,
104 Ariz. 297 (1969), advising that after searching the record on appeal, he
was unable to find any arguable grounds for reversal. Low was granted the
opportunity to file a supplemental brief in propria persona, but he has not
done so.

¶2             Our obligation is to review the entire record for reversible
error. State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999). We view the facts
in the light most favorable to sustaining the conviction and resolve all
reasonable inferences against Low. State v. Guerra, 161 Ariz. 289, 293 (1989).
Finding no reversible error, we affirm.

¶3            In January 2013, the State charged Low with possession or use
of narcotic drugs, a class 4 felony, in violation of Arizona Revised Statutes
(“A.R.S.”) section 13-3408. The following evidence was presented at trial.

¶4             On July 14, 2012, at approximately 8:15 p.m., Officer Petker
and Officer Ramirez were on patrol in the area of 67th Avenue and
Heatherbrae in Phoenix. The officers observed Low riding a bicycle with
no rear reflector, a violation of A.R.S. § 28-817. The officers initiated a traffic
stop and asked Low if he had “any guns, bombs, drugs, knives, weapons
[or] anything . . . that’s going to hurt . . . or injure [either officer].” Low
stated he did not have anything, but Petker observed Low move “his left
hand into his pocket.” Petker removed Low’s hand from the pocket and
placed Low in handcuffs. Low told Petker he had a pocket-knife in the
pocket and was trying to remove it.

¶5            At that point, Low complained he was having chest pains, so
the officers contacted the Phoenix Fire Department to respond and check
Low’s medical condition. While Low was being examined by paramedics,




                                        2
                             STATE v. LOW
                           Decision of the Court

Petker noticed a small plastic baggie on the ground near where Low had
been standing. Petker believed that the baggie contained heroin.

¶6            Low needed further medical attention so the officers
transported Low to a hospital. When they arrived, Low informed Officer
Ramirez “he wanted to talk.” After Ramirez advised Low of his rights
pursuant to Miranda v. Arizona, 384 U.S. 436 (1966), Low stated that “the
heroin that [they] found on the ground . . . belonged to him.” A forensic
scientist with the Phoenix crime laboratory identified the substance as 960
mg of heroin.

¶7            Low was tried in absentia and the jury found him guilty as
charged. At sentencing, Low stipulated he had prior convictions and the
trial court sentenced him to eight years’ imprisonment, with 50 days of
presentence incarceration credit. This timely appeal followed.

¶8           We have searched the entire record for reversible error and
have found none. All of the proceedings were conducted in accordance
with Arizona Rules of Criminal Procedure. The record shows that Low
voluntarily absented himself from trial but was represented by counsel.
Low had an opportunity to speak before sentencing, and the sentence
imposed was within the statutory limits. Accordingly, we affirm Low’s
conviction and sentence.

¶9             Upon the filing of this decision, counsel shall inform Low of
the status of the appeal and his options. Defense counsel has no further
obligations unless, upon review, counsel finds an issue appropriate for
submission to the Arizona Supreme Court by petition for review. See State
v. Shattuck, 140 Ariz. 582, 584-85 (1984). Low shall have thirty days from
the date of this decision to proceed, if he so desires, with a pro per motion
for reconsideration or petition for review.




                                  :ama




                                     3